It is with infinite 
pleasure, Mr. President, that I join other speakers who 
preceded me in expressing our felicitations to you on 
your election to the presidency of the General 
Assembly at its sixty-sixth session. We owe an 
immense debt of gratitude to your great country, the 
State of Qatar, for making you available to the service 
of the international community. We are confident that 
under your guidance and leadership the sixty-sixth 
session will achieve a successful outcome, one which 
will make a difference to the lives of multitudes of 
disadvantaged people around the world. May I also pay 
tribute to your predecessor, His Excellency Mr. Joseph 
Deiss, whose effective and exemplary stewardship of 
the sixty-fifth session earned our deep respect and 
admiration. 
 As the world’s problems have in recent decades 
increased in numbers and complexity, so have the 
challenges and responsibilities of the United Nations 
Secretary-General, the head of our grand institution. I 
am pleased to note that the Secretary-General, His 
Excellency Mr. Ban Ki-moon, has acquitted himself 
extremely well, at times under very difficult 
circumstances. We specifically wish to commend him 
for his concerted efforts in raising the alarm on conflict 
situations and emerging threats to international peace 
and security. Allow me therefore to seize this 
opportunity to sincerely congratulate Secretary-General 
Ban Ki-moon on his well-deserved reappointment for a 
second term. 
 My delegation is of the conviction that all 
problems and challenges confronting humanity can be 
resolved within the letter and spirit of the United 
Nations Charter and international law. In that 
connection, we must each do our part and work 
together to improve the lives of our people by 
conquering hunger, disease and illiteracy, to encourage 
respect for human rights and freedoms and to respond 
to natural disasters and different humanitarian 
situations. 
 Once again this year, the world has experienced a 
number of natural and man-made disasters, including 
violent, senseless attacks that have claimed numerous 
lives, left many homeless, caused massive destruction 
of property and caused intolerable pain and suffering. 
  
 
11-51384 2 
 
My delegation wishes to express our heartfelt 
condolences to all those countries that have been 
victims of those tragedies. 
 Our profound sympathies and heartfelt 
condolences go to the Government and people of Japan 
for the unfortunate Fukushima incident, triggered by a 
massive earthquake and subsequent tsunami that struck 
that country early this year. We also wish to convey our 
condolences and sympathies to the Government and 
people of Norway on the recent senseless and 
horrifying attack that left many people dead. 
 The humanitarian situation in the Horn of Africa 
equally deserves our attention. We commend the 
United Nations for calling the attention of the 
international community to the plight of the victims of 
that disaster. We in Botswana have made our modest 
contribution to that relief effort. We express our sincere 
appreciation to the United Nations system and the 
international community as a whole for their generous 
and timely response to those tragedies. 
 At the inception of the United Nations, the 
international community pledged a solemn 
determination to safeguard succeeding generations 
from the scourge of war. In the intervening period, the 
world has seen monumental changes with profound 
effects on humanity. The end of colonialism and the 
cold war, the defeat of the inhuman system of 
apartheid, the institutionalization of conflict prevention 
and resolution mechanisms around the world, as well 
as the strengthening of collaboration between the 
United Nations and regional organizations in dealing 
with conflict situations, come to mind in this regard. 
 For decades the people of South Sudan have been 
engulfed in a seemingly endless bloody conflagration, 
accompanied by heavy loss of human life, destruction 
of property and condemnation to untold misery and 
suffering. However, we are delighted that the people of 
South Sudan, with the assistance and support of the 
international community, have realized their long-
cherished dream. They now face a new dawn of 
freedom and nationhood. Allow me, therefore, to pay a 
fitting tribute to South Sudan on the assumption of her 
rightful place in the comity of nations as a sovereign 
and independent State and the 193rd Member of the 
United Nations. 
 South Sudan will obviously need the full support 
of the international community in addressing the 
plethora of challenges of nationhood, including 
outstanding issues from the Comprehensive Peace 
Agreement such as the future of the Abyei region, and 
other separation issues that could easily undermine this 
fragile transition. Botswana will endeavour, within the 
limit of her resources, to assist our brothers and sisters 
in South Sudan translate their political freedom into 
tangible social and economic benefits. 
 The evolving situation in Côte d’Ivoire is also a 
cause for optimism. While many security concerns 
remain, we believe President Ouattara and his 
Government have put in place the necessary measures 
to consolidate peace, build confidence, promote 
national reconciliation and set the country on the path 
to normalcy, reconstruction and sustainable 
development. We urge the international community to 
remain actively engaged in supporting this process. 
 While notable strides have been made towards 
resolving some conflicts, regrettably the same cannot 
be said of many other conflict situations, such as those 
in the Middle East, Somalia and Syria, where peace 
remains elusive, with attendant hardship and misery. 
 On Somalia, my delegation takes note of the 
conclusion of the recent Kampala Accord between the 
President of the Federal Transitional Government and 
the Speaker of Parliament, which is a welcome move 
towards improving the political situation in that 
country. However, we remain concerned about the 
deteriorating security situation and the growing 
humanitarian crisis in that country, and we call on all 
parties to remain engaged and to fully honour their 
obligations under that Accord. 
 Regarding the Middle East, Botswana shares the 
general frustration at the prolonged impasse in the 
situation in that region. We call on both the 
Palestinians and Israelis to remain engaged in the 
negotiations on the basis of a two-State solution, in 
which the two peoples will live side by side in peace 
and harmony. 
 There are other emerging threats to international 
peace and security. My delegation is deeply concerned 
about States that continue to violate with impunity 
their obligations under their constitutions and 
international law to protect their citizens from any 
armed conflict.  
 This very Organization is founded on the premise 
that Governments have the primary duty and 
responsibility to do all in their power to safeguard the 
 
 
3 11-51384 
 
legitimate aspirations of their people for a better life, 
including ensuring their safety and security. It is 
therefore imperative that Governments provide an 
environment conducive to addressing the legitimate 
concerns and grievances of their people through 
inclusive dialogue and mutual understanding. 
 Consequently, it is not acceptable under any 
circumstances for any State to use military force 
against the civilian population — the very citizens it 
has sworn to protect. I believe we all agree that this is a 
clear violation of human rights and international law 
and an infringement of our common value system 
enshrined in the United Nations Charter. 
 Our view is that any leader who sanctions such 
use of force on his people forfeits the legitimate right 
to be recognized as representing the interests of his 
people. The international community should therefore 
spare no effort in applying all the necessary measures 
at its disposal to protect civilians from such repressive 
Governments and to hold them accountable for their 
atrocities. In this regard, support for the International 
Criminal Court (ICC) is crucial for realizing the full 
implementation of the Rome Statute. 
 We commend the Security Council for its swift 
and resolute action on Libya under its resolution 1973 
(2011), which authorized NATO to protect civilians in 
that country.  
 However, we remain concerned about the delay 
and procrastination on a number of situations in Syria. 
The Council’s condemnation of human rights 
violations and the military assault on civilians by Syria 
came rather too late. It failed to convey a clear and 
unequivocal message of revulsion to the Syrian 
authorities and to urge them to respect international 
humanitarian law and human rights. Crimes against 
humanity have been committed in Syria, and the 
leadership in that country should answer for such 
crimes through the ICC. 
 It is important that the international community 
remain vigilant against any breach of international 
peace and security and also respond in a decisive, 
consistent and timely manner to any such instances. We 
find it unacceptable that such countries as mentioned 
can continue to belong to a community of peace-loving 
nations. 
 Botswana recognizes the National Transitional 
Council (NTC) in Libya as the interim Administration 
until there is an elected Government. We therefore 
welcome the NTC into the United Nations family to 
represent the Libyan people during this session. 
 The chosen theme for this session — the role of 
mediation in the peaceful settlement of disputes — is 
both timely and pertinent. It is timely, given the 
multiplicity of mediation efforts in which the 
international community is currently engaged as part of 
an effort to find a peaceful solution to the conflicts 
raging in various parts of the world. It is pertinent in 
that forging international peace and understanding is 
the raison d’être of this very body. 
 In order to maintain momentum in governance, 
my delegation believes that countries emerging from 
conflict should also commit themselves to the strict 
observance of human rights and national and 
international humanitarian law, as well as of the values 
of accountability and transparency, guided by effective 
application of the rule of law. In this respect, I wish to 
reiterate my country’s support for all efforts geared 
towards assisting countries emerging from conflict to 
make successful transitions to post-conflict 
rehabilitation, reconstruction and economic recovery. 
 Allow me now to turn to another critical pillar of 
the United Nations mandate, namely, sustainable 
development and the eradication of poverty. Now more 
than ever, our global citizenry is demanding practical 
actions to address the global challenges we face. They 
believe — and rightly so — that collectively we are 
equipped with enough resources, institutions, policies 
and lessons learned to respond effectively to existing 
and emerging global challenges. They therefore expect 
us to muster the requisite political will to find durable 
solutions to those challenges.  
 For them, it is no longer acceptable for children 
to die from HIV and AIDS or any other preventable 
disease just because the Agreement on Trade-Related 
Aspects of Intellectual Property Rights hinders access 
to affordable treatment. They do not accept that over 
113 million children have no access to primary 
education. It is certainly no longer acceptable for 
people to die from cholera and other waterborne 
diseases when affordable technology for clean water 
and sanitation exists. Nor is it acceptable for our 
people to continue to be exposed to the dire 
consequences of climate change, while we debate 
endlessly instead of concluding a comprehensive, 
  
 
11-51384 4 
 
legally binding climate change regime to curb global 
warming and its effects.  
 In other words, our people want us to do more 
with the collective resources that we have at our 
disposal. 
 The residual effects of the financial and economic 
crisis, coupled with ongoing uncertainties in the global 
economy and the prevailing high cost of energy and 
food, have compounded the setbacks experienced in 
the implementation of internationally agreed goals and 
commitments, including the Millennium Development 
Goals. We must ensure that sustainable development in 
all its three pillars — social, economic and 
environmental — remains the key framework for 
attaining a balanced approach towards development in 
our countries. In that context, poverty eradication 
should remain the centrepiece of all our policies and 
programmes.  
 As we prepare for a common global policy on 
sustainable development in Brazil in June of next year, 
we are increasingly concerned about the negative trend 
the negotiations are taking. The ongoing climate 
change negotiations, the failed nineteenth session of 
the Commission on Sustainable Development and the 
ongoing discussions on the 2012 United Nations 
Conference on Sustainable Development continue to 
expose deep divisions among our countries. 
Unfortunately, those divisions undermine the 
implementation of existing commitments and threaten 
prospects for an effective global sustainable 
development regime. We believe that the Rio+20 
processes present an excellent platform for all Member 
States, individually and collectively, to muster their 
resolve towards the attainment of sustainable 
development. 
 Similarly, the seventeenth Conference of the 
Parties to the United Nations Framework Convention 
on Climate Change, to be held in South Africa later this 
year, offers the international community yet another 
valuable opportunity to reverse the harmful effects of 
climate change on our planet. We must forge a spirit of 
cooperation and partnership, including through South-
South cooperation, public-private partnerships, 
resource mobilization and technology transfer, as well 
as capacity-building, to assist countries such as my 
own to exploit the abundant coal reserves for 
sustainable energy production in a manner less harmful 
to the environment. 
 Significant progress was made in that respect last 
September, when we resolved to take effective 
measures to further strengthen support for and meet the 
special needs of regions and countries struggling to 
achieve economic and social development, including 
middle-income countries. Recent experience has shown 
that even that category of countries, which have made 
small gains in poverty reduction, are still vulnerable in 
the event of further global economic and financial 
upheaval. 
 The limitations imposed by our fragile economy 
and the landlocked position of my country, Botswana, 
also call for the speedy implementation of the Almaty 
Programme of Action, accompanied by renewed efforts 
to level the playing field in international trade. We 
must muster the political will to conclude the Doha 
Round of the World Trade Organization trade 
negotiations as soon as possible. 
 We as nations, individually and collectively, face 
the greatest challenge of our time — the uplifting of 
humankind. In fulfilling that mammoth task, our 
greatest hope lies in our ability as leaders to summon 
our courage and political will to do what is right. 
 Let me conclude by reaffirming Botswana’s 
commitment to working with other Members in our 
common endeavour to put our Organization at the 
service of humanity.